Page # of 16

Robert Fine

May 14, 2004






Exhibit 10.19

PERSONAL & CONFIDENTIAL

May 14, 2004

Mr. Robert Fine

355 East 72nd Street, Apt. 16E

New York, NY 10021

Telephone 212-472-0796

Re:

Employment Agreement

Dear Rob:

This letter (this “Agreement”) confirms the terms and conditions of your
employment with Descap Securities, Inc. (“Descap”) or another of the
wholly-owned subsidiaries of First Albany Companies Inc. (collectively, the
“Company”).

1.

This Agreement is being entered into as a condition of the agreement of First
Albany Companies Inc. to enter into that certain Stock Purchase Agreement with
the Shareholders of Descap Securities Inc. dated as of February 18, 2004 (the
“Stock Purchase Agreement”).  The covenants contained herein are given by you in
consideration for the payments and the other benefits conferred upon you by the
Stock Purchase Agreement.  You acknowledge and agree that these covenants are
reasonable and necessary to protect the Company’s Confidential Information,
customer goodwill and other business interests.  You further agree and declare
that the restraints contained in this Agreement are intended to be enforceable
in view of the legitimate interests of the Company.

2.

Capitalized terms used but not defined in this Agreement shall have the meanings
set forth in the Stock Purchase Agreement.

3.

The term of this Agreement shall commence on the Closing Date and shall continue
for a period of thirty-six (36) months or until the end of the last Earnout
Period, if later, unless terminated earlier in accordance with Paragraph 7 of
this Agreement or extended by mutual agreement of the parties (the “Employment
Period”).

4.

Duties.  You will serve in the position of President and Director of Descap and
Executive Managing Director of the Company.  You will also serve as a member of
the Operating Committee of the Company.

5.

Compensation and Benefits.

(a)

We will pay you a base salary at the rate of $300,000 per year (the “Annual Base
Salary”) during the Employment Period, which shall be payable in accordance with
the Company’s regular payroll practices.  Your Annual Base Salary may be
increased at the discretion of the Company.

(b)

During the Earnout Periods, you will be eligible to receive forty-five percent
(45%) of the Descap Management Bonus Pool (the “Bonus Pool”), which shall be
payable for each Earnout Period in the following two parts:

(i)

The first part of the Bonus Pool shall consist of: $2.5 million less the
aggregate Annual Base Salary of the Key Employees and shall be paid out
quarterly.  

(ii)

The second part of the Bonus Pool shall consist of an amount equal to any excess
above $2.5 million of:  (A) Descap’s “Pre-Tax Net Income” (as such term is
defined in the Stock Purchase Agreement) for such Earnout Period (including
giving effect to the $2.5 million in aggregate compensation payable to the Key
Employees for such period), less (B) fifty percent (50%) of Descap’s total net
revenues for such period, and shall be paid out at the same time other bonuses
are paid to other employees of the Company.  

(c)

You will also be entitled to participate in the employee benefit plans available
to executives of the Company, such as group health, dental, life and disability,
all in accordance with the terms of such plans.  By your signature below, you
acknowledge that the details of such plans have been made available to you and
you accept their respective terms and conditions.

(d)

You will be reimbursed for your business expenses in accordance with Company
policy.

(e)

All compensation shall be subject to standard payroll withholdings.

6.

Covenants.  

(a)

You acknowledge that the Company has provided substantial consideration to you
in the Stock Purchase Agreement.  The Company would not have entered into the
Stock Purchase Agreement without your assurances and promises contained herein,
which include, generally, your agreement not to misappropriate the goodwill of
the Company’s customers and not to put yourself in a position during or
following your employment with the Company in which Confidential Information may
be compromised, and the specific covenants set forth below.  You agree that the
time limitation, scope of business and geographic scope set forth in this
Paragraph 6 are reasonable and are properly required for the adequate protection
of the business interests of the Company.  You also agree that to the extent
provided in this Paragraph 6, your obligations shall survive the termination of
your employment, regardless of the reason for such termination.

(b)

You agree that at all times during your employment with the Company and for a
period of three (3) years following the termination of your employment, you will
not disclose any Confidential Information, directly or indirectly, to any Person
without the prior written permission of the Company, except as is required in
the normal course of your employment or required by law.  Upon termination of
your employment by the Company for any reason, or at such earlier time as the
Company may request, you shall forthwith return to the Company all Confidential
Information and other property in your possession belonging to the Company or
any of its Affiliates.

(c)

You covenant and agree that during the Restricted Period (as defined below)
neither you nor any entity controlled by you or under common control with you,
shall, directly or indirectly, as a director, officer, employee, manager,
advisor, consultant, independent contractor, agent or otherwise, engage in any
of the following activities:  

(i)

You shall not own any direct or indirect interest in, accept employment with,
serve as a director, officer, employee, manager, advisor, consultant,
independent contractor, agent or in any similar capacity, or accept
compensation, remuneration or benefits (in any form) from, any Competing
Business (as defined below) (including any new business started by you alone or
with others); provided, however, that the provisions of this Paragraph 6(c)(i)
shall not be deemed to prohibit your ownership of not more than four percent
(4%) of the total shares of all classes of stock outstanding of any publicly
held company.

(ii)

Neither you nor any entity controlled by you or under common control with you
shall:  (A) cause or induce or attempt to cause or induce, or make any
statements or perform any acts intended to cause or induce, reasonably likely to
cause or induce or having the effect of causing or inducing any present or
future customer, vendor, supplier or other business relation of the Company or
any Affiliate (or any of their successors) to cease, reduce or alter the nature,
amount or terms of the relationship or business conducted with the Company or
any Affiliate (or any of their successors), (B) solicit, attempt to solicit or
accept business relating to the business of the Company from any Person that is,
or in the future becomes, a client of the Company or any Affiliate (or any of
their successors), or (C) employ, solicit for employment, or advise or recommend
to any other Person that they employ or solicit for employment any employee of
the Company or any Affiliate (or any of their successors) or encourage any
employee of the Company or any Affiliate (or any of their successors) to alter
or terminate his or her employment relationship with the Company or any
Affiliate (or any of their successors).  For purposes of the foregoing,
“employee” shall include any person who was an employee or independent
contractor of or for the Company or any Affiliate (or any of their successors)
at any time within six (6) months prior to the prohibited conduct.

(d)

You acknowledge and agree that any violation of the restrictions set forth in
this Paragraph 6 would cause substantial, material and irreparable injury to the
Company.  In the event of a breach or threatened breach by you of any provision
of this Paragraph 6, the Company shall be entitled to apply to any court of
competent jurisdiction for a temporary and/or permanent injunction restraining
you from such breach or threatened breach, notwithstanding any obligation or
voluntary agreement on the Company’s part to submit any dispute regarding the
obligations set forth herein to binding arbitration sponsored by the National
Association of Securities Dealers (“NASD”).  Nothing herein shall be construed
to preclude the Company and/or its Affiliates from pursuing any other available
remedy for such breach or threatened breach in addition to, or in lieu of, such
injunctive relief.

(e)

If during the Restricted Period, you receive an offer of employment or
engagement from any Person that is engaged in a Competing Business, or any
Person that might reasonably be viewed to be engaged in a Competing Business,
regardless of whether your employment or engagement with such Person will, in
any manner, directly or indirectly, involve you in that Person’s Competing
Business, you will provide a copy of this Agreement to the offeror as soon as is
reasonably practicable after receiving the offer and will inform the Company
that the offer has been made.  

(f)

For purposes of this Paragraph 6, the following terms shall have the meanings
indicated:

(i)

“Competing Business” shall mean any business that in any way: (A) conducts,
operates, carries out, is engaged in or is involved with institutional sales
and/or trading of taxable fixed income securities, or (B) conducts, operates,
carries out, engages in or is involved in any other business which the Company
or any Affiliate may conduct in the course of your employment with the Company,
in each case anywhere in the United States.  

(ii)

“Confidential Information” shall mean all nonpublic and/or proprietary
information or trade secrets respecting the business of the Company or any
Affiliate and/or their respective clients, including, without limitation, its
products, programs, projects, promotions, financial information, strategies, new
products, plans, studies, forecasts, marketing plans and strategies, business
plans and practices, business operations and employees, regardless of whether
such information has been reduced to documentary form.  Confidential Information
also includes information concerning the Company’s or any Affiliate’s clients,
customers and suppliers, such as their identity, address and other information
kept by the Company or any Affiliate.  Confidential Information does not include
information that is, or becomes, available to the public, unless such
availability occurs (A) through an unauthorized act on your part or the part of
anyone acting on your behalf or (B) as a result of a disclosure known to you to
be in breach of any obligation of confidentiality to the Company.

(iii)

“Restricted Period” shall mean a period of time beginning upon the commencement
of your employment with the Company and ending twelve (12) months following the
end of the final Earnout Period; provided, however, that if your employment is
terminated in the first twenty-four (24) months of your employment, the
Restricted Period shall not extend beyond the end of the final Earnout Period.

7.

Termination of Employment.  It is the intention of both you and the Company that
you will devote your full time and attention to the Company for the full
Employment Period.  However, we agree that your employment may be terminated for
the following reasons and with the consequences indicated, provided that in each
such instance your rights to Earnout Payments shall continue in accordance with
the terms of the Stock Purchase Agreement.

(a)

Your employment will terminate immediately upon your death, disability (as
determined in accordance with the Company’s long-term disability plan) or
resignation other than for Good Reason (as defined below).  In such event, you
or your estate, as applicable, will be paid any remaining Annual Base Salary
payments due through your last day of employment.  In addition, in the event of
your death or disability, you or your estate, as applicable, will be paid an
amount equal to any bonus the Company determined to be payable under Paragraph
5(b), pro-rated to reflect the actual number of days in the bonus year that you
performed the duties set forth in Paragraph 4.

(b)

The Company may terminate your employment at any time, subject to the following:
 

(i)

if your employment is terminated for Cause (as defined below), you will be paid
your Annual Base Salary through your last day of employment, and the Company’s
obligations under this Agreement shall cease as of the date of your termination,
and

(ii)

if your employment is terminated without Cause, you will be provided with the
payments and benefits due under this Agreement as if you had remained employed
by the Company through the entire Employment Period.  If your continued
participation in any benefit plans under this clause (ii) is not permitted by
Law or the terms of the applicable plan, the Company shall pay you an amount
equal to the value of the benefit, as determined by the Company.  

(c)

You may terminate your employment for Good Reason (as defined below); provided
that no termination for Good Reason shall be effective unless you have first
given the Company written notice of your belief that you have Good Reason to
terminate your employment and have given the Company at least thirty (30) days
in which to remedy the reasons stated.  If you terminate your employment for
Good Reason, you will be provided with the payments and benefits due under this
Agreement as if you had remained employed by the Company through the entire
Employment Period.  If your continued participation in any benefit plans is not
permitted by Law or the terms of the applicable plan, the Company shall pay you
an amount equal to the value of the benefit, as determined by the Company.  

(d)

Regardless of the reason for any termination of your employment pursuant to this
Paragraph 7, you will be reimbursed for all business expenses in accordance with
Company policy, and your rights and the rights of your estate and/or any
beneficiaries under any benefits plans in which you participated pursuant to
Paragraph 5(c) will be determined by Law and the terms of the applicable plans.
 No payments will be made under Paragraphs 7(b) or (c), unless and until you
sign the Company’s standard general release, in the form annexed hereto as
Attachment A (which shall not require you to release your rights under the Stock
Purchase Agreement, including, without limitation any dispute with respect to
any Earnouts due thereunder), and any payments made pursuant thereto will not be
subject to any mitigation obligation.

(e)

For purposes of this Paragraph 7, the following terms shall have the meanings
indicated:

(i)

“Cause” shall mean shall mean your (A) indictment or otherwise being formally
charged with any felony, (B) commission of any act of dishonesty or moral
turpitude which is materially detrimental to the Company and/or its Affiliates,
(C) failure to obey the reasonable and lawful orders of the Board of Directors
or the Chief Executive Officer or Executive Managing Director of Taxable Fixed
Income, not inconsistent with the Stock Purchase Agreement, including the
Operating Agreement attached thereto as Annex C, (D) gross negligence in the
performance of, or willful disregard of, your obligations hereunder, or
(E) willful violation of any Laws or regulations applicable to the operations of
Descap; provided that a termination for Cause shall be effected by written
notice to you, which shall set forth in detail the acts or omissions upon which
the Company is relying for such termination, and, in the case of a termination
under clause (C), the Company shall give you at least thirty (30) days in which
to remedy the reasons stated, and provided further that a termination under
clause (C) shall not be effective if the Company does not provide the required
notice within sixty (60) days of the first date it learns of your failure.

(ii)

“Good Reason” shall mean (A) a material diminution of your responsibilities or
authority hereunder, (B) the Company’s failure to timely pay you the
compensation due hereunder, (C) a material breach by the Company of any
obligation to you under the Stock Purchase Agreement, including the Operating
Agreement, or (D) the sale of all or substantially all of the assets or
securities of the Company, or the merger of the Company, where the Company is
not the surviving entity and, in the event of the foregoing, there is a
significant change in the executive officers of the Company; provided, however,
that no termination for Good Reason under clauses (A) through (C) shall be
effective unless notice is given within sixty (60) days of the acts or omissions
alleged to have constituted Good Reason; and provided, further that no right to
terminate under clause (D) will exist in the event that you continue to report
to the same individual, in the same capacity, as immediately prior to that
change, nor will any such right to terminate under clause (D) be effective
unless exercised within twelve (12) months of the triggering event.  

8.

Survival of the Stock Purchase Agreement.  The Stock Purchase Agreement shall
remain in full force and effect in accordance with its terms notwithstanding any
termination of your employment hereunder.

9.

Miscellaneous.

(a)

Governing Law.  This Agreement shall be subject to, governed by and construed in
accordance with the laws of the State of New York without regard to its choice
of law principles.  

(b)

No Waiver.  Any delay in enforcing a party’s rights under this Agreement and any
waiver as to a particular default or other matter shall not constitute a waiver
of such party’s rights to the future enforcement of its rights under this
Agreement, except with respect to an express written and signed waiver relating
to a particular matter for a particular period of time.

(c)

Assignment.  Neither party hereto shall assign this Agreement or the rights or
obligations hereunder without the prior written consent of the other party
hereto and any such attempted assignment without such prior written consent
shall be void and of no force and effect.  Notwithstanding the foregoing and
without your consent, the Company may assign all or any part of this Agreement
and all or any part of its rights and obligations hereunder to an Affiliate.
 This Agreement shall be binding upon and inure to the benefit of you and the
Company and its Affiliates and, to the extent permitted in this Agreement, their
successors and assigns.

(d)

Entire Agreement.  This Agreement contains our entire understanding with respect
to the subject matter hereof and supersedes any prior understandings,
communications or agreements that we may have had.  This Agreement may not be
modified or amended except by a written agreement signed by you and the Company.

(e)

Invalid Provisions.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future Law, and if the rights or
obligations of any party hereto under this Agreement will not be materially and
adversely affected thereby, (i) such provision will be fully severable, (ii)
this Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, and (iii) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom; provided that if any provision in Paragraph 6 of this
Agreement is restricted, amended, and/or reformed in order to render it valid
and enforceable, that restriction, amendment and/or reformation shall only be
applicable to the enforcement of the provisions hereof within the jurisdiction
of the court or arbitration tribunal that made such determination.

(f)

No Strict Construction; Ambiguities.  This Agreement has been prepared jointly
and shall not be strictly construed against either party.  Ambiguities, if any,
in this Agreement shall not be construed against any party, irrespective of
which party may be deemed to have authored the ambiguous provision.

(g)

Notices.  Any notice to be given under this Agreement by a party shall be given
in accordance with the notice provisions set forth in the Stock Purchase
Agreement.

(h)

Submission to Jurisdiction; Service of Process; Waiver of Jury Trial.  

(i)  Except as provided herein, the parties agree that any dispute between the
parties hereto shall be submitted to arbitration before the NASD.
 Notwithstanding the foregoing, the parties agree that any action for specific
performance under Paragraph 6 may be brought in, and each party hereby submits
to the exclusive jurisdiction of, the United States of America District Court
for the Southern District of New York or any New York State Court sitting in the
City of New York.  Each party hereby irrevocably waives, to the fullest extent
permitted by Law, any objection it or he may now have or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.  

(ii)  Each party hereby consents to process being served in any such proceeding
by the mailing of a copy thereof by registered or certified mail, postage
prepaid, to the addresses specified in the notice provisions of the Stock
Purchase Agreement or in any other manner permitted by Law.  

(iii)  EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING.




Page # of 16

Robert Fine

May 14, 2004






If the terms of this Agreement are acceptable to you, please sign and return a
copy to me If the terms of this Agreement are acceptable to you, please sign and
return a copy to me for my files.

Best regards,

First Albany Companies Inc.




By: /S/ROBERT F. CAMPBELL




Robert F. Campbell

Executive Managing Director

Director of Taxable Fixed Income




Descap Securities, Inc.




By: /S/ROBERT M. FINE




Name: ROBERT M. FINE

Title:      President




ACCEPTED AND AGREED:

/S/ROBERT M. FINE




Robert Fine

Date:      May 14, 2004










Page # of 16

Robert Fine

May 14, 2004






ATTACHMENT A

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (the “Agreement”) is made and entered into
this _____ day of _____________, 200_ by and between ROBERT FINE, an individual
residing at _____________________ (“Executive”), and First Albany Companies
Inc., a corporation organized and existing under the laws of the State of New
York, and having its principal place of business at 30 South Pearl Street,
Albany, New York (the “Company”).

WHEREAS, Executive was employed by a wholly-owned subsidiary of the Company
 pursuant to and agreement dated as of ______, 2004 (the “Employment
Agreement”), and

WHEREAS, the parties have agreed to terminate the Employment Agreement and
Executive’s employment thereunder, effective _________ 200_;

NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained, and for other good and valuable consideration, the receipt of which
is hereby acknowledged, it is agreed as follows:

1.

The effective date of Executive’s termination shall be _________, 200_ (the
“Termination Date”).

2.

Subject to and conditional upon Executive’s compliance with the terms and
conditions contained in this Agreement, the Company agrees to pay Executive the
termination payments set forth in Section 7(_) of the Employment Agreement.  All
base salary payments shall be paid to Executive on the Company’s regular payroll
days following the effectiveness of this Agreement, in the same manner as the
Company processes and pays its salaried employees, and shall be subject to such
withholdings and deductions as required by law taken from the gross amount.

3.

As a condition of the Company’s providing the payments and benefits described in
Paragraph 2 above, Executive, for himself, his heirs, executors, administrators,
trustees, legal representatives, successors and assigns (the “Releasor”), hereby
forever fully releases, discharges and acquits the Company, any and all of its
affiliates and related entities, parent and subsidiary corporations, divisions,
shareholders, employee benefit plans and/or pension plans or funds, successors
and assigns and its and their past, present or future officers, directors,
trustees, fiduciaries, administrators, employees, agents, representatives,
predecessors and shareholders (the “Releasees”) from any and all claims,
charges, demands, sums of money, actions, rights, causes of action, obligations
and liabilities of any kind or nature whatsoever, at law or in equity, which the
Releasor may have had, claims to have had, now has, may claim to have or claims
to have, which are or may be based upon any facts, acts, conduct,
representations, omissions, contracts, claims, events, causes, matters or things
of any conceivable kind or character, known or unknown, existing or occurring at
any time on or before the Effective Date of this Agreement.  Without limiting
the generality of the foregoing, this Release includes, but is not limited to:

a.

any claims or actions under any state’s fair employment practices laws, Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866, the Civil
Rights Act of 1991, the Age Discrimination in Employment Act (including the
Older Workers Benefit Protection Act), the Worker Adjustment and Retraining
Notification Act, the Employee Retirement Income Security Act, the Fair Labor
Standards Act, the Equal Pay Act, the Americans with Disabilities Act, the
Family and Medical Leave Act, the New York State and New York City Human Rights
Laws, the New York City Administrative Code and the New York Labor Laws;

b.

any other claims of discrimination in employment (based on any federal, state or
local law, statute or decision);

c.

except as expressly provided herein, any and all claims related to compensation
of any kind, including but not limited to, bonuses, incentive payments,
severance pay and vacation pay;

d.

any and all claims for damages of any kind;

e.

any and all claims arising out of the execution of this Agreement; and

f.

any and all claims for attorneys’ fees, costs, disbursements or the like which
the Releasor ever had, now has or hereafter can, shall or may have against the
Releasees for, upon or by reason of any act, omission, transaction or occurrence
up to and including the Effective Date of this Agreement; provided, however,
that the foregoing shall not be deemed to release or waive any rights under this
Agreement or any vested rights under any compensation or benefit plan maintained
by the Company or any affiliate, any rights under any indemnification provisions
of any agreement, by-law, article of incorporation, policy of insurance or
similar document or of any rights to indemnification Executive may have with
respect to his conduct as an employee of the Company, or any rights or claims
for continuation of health care benefits as may be available pursuant to
applicable law, including health care continuation rights in accordance with
Section 4980B of the Internal Revenue Code of 1986, as amended.

Notwithstanding the foregoing or anything else in this Release, this Release
shall not constitute, or be deemed to constitute, a release or waiver of
Executive’s rights under the stock purchase agreement between First Albany
Companies Inc. and the shareholders of Descap Securities Inc. dated as of
February __, 2004 (the “Stock Purchase Agreement”), including, without
limitation, right to receive payments under or any dispute with respect to any
Earnouts due thereunder.

4.

In consideration for the covenants herein and without limiting the generality of
the foregoing, the Releasor agrees, to the extent permitted by law, not to bring
any action or claim with or before the Equal Employment Opportunity Commission,
the federal Department of Labor or any other federal, state or local
administrative tribunal or court, or any arbitration tribunal claiming any cause
of action against the Releasees which is stated as being released, discharged
and/or acquitted in this Agreement, and if any agency, tribunal or court assumes
jurisdiction over any cause of action or claim which is stated as being
released, discharged and/or acquitted in this Agreement, the Releasor will
request such agency, tribunal or court to withdraw from the matter.  In the
event that any such cause of action is filed by the Releasor, the Releasor
agrees, to the extent permitted by law, that (a) the payments and cost of any
benefits provided hereunder shall be immediately due and repayable to the
Company, with interest from the date of this Agreement; and (b) the Releasor
shall promptly cover any costs incurred by the Releasees in connection with
defending said claim, including attorneys’ fees.

5.

Executive further acknowledges and agrees that:

a.

The obligations set forth in Paragraph 6 of the Employment Agreement shall
continue after the Effective Date of this Agreement in accordance with the terms
thereof and are incorporated in this Agreement as if set forth fully herein.

b.

Executive will not discuss, disclose or otherwise communicate or permit to be
disclosed or communicated, to any person (other than Executive’s spouse,
attorney, accountant or tax advisors) the terms of this Agreement or information
relating to any discussions, proposals or other communications relating to the
negotiation and preparation of this Agreement, except as may otherwise be
required by law [or as otherwise agreed to in writing by the Company].

c.

The obligations set forth in this Paragraph 5, and in Paragraph 6 of the
Employment Agreement (by reference) are necessary and reasonable in order to
protect the Company and its business, and Executive expressly agrees that
monetary damages would be inadequate to compensate the Company for any breach by
Executive of the covenants and agreements contained in said paragraphs.
 Accordingly, Executive agrees and acknowledges that any such violation or
threatened violation will cause irreparable injury to the Company and that, in
addition to any other remedies that may be available in law, equity, or
otherwise, the Company shall be entitled to obtain injunctive relief against the
threatened breach of said paragraphs or the continuation of such breach by
Executive, without the necessity of proving actual damages.

d.

Executive agrees to give the Company timely and prompt written notice (in the
manner provided for in Paragraph 11 below) of the receipt of any subpoena, court
order or other legal process compelling the disclosure of any of the above
information and/or documents or any other confidential information, so as to
allow the Company reasonable opportunity to take such action as may be necessary
in order to protect such information and/or documents from disclosure.

6.

Neither the Company nor Executive shall make any comments or statements to the
press, to present or former employees of the Company (or of its parents,
subsidiaries or affiliates), to any individual or entity with whom or which the
Company or any of its subsidiaries or affiliates has a business relationship, or
to others, which could reasonably be expected to affect adversely the conduct of
the Company’s business or its reputation or the conduct of business or the
reputation of any of the Company’s parents, subsidiaries or affiliates or the
reputation of Executive.

7.

Executive agrees to cooperate and assist with, to the extent reasonable, the
orderly transition of Executive’s duties to other employees of the Company, such
that the conduct of the Company’s business may not be materially interrupted and
Executive’s exit from the Company may be without incident.

8.

Executive will cooperate with the Company and its counsel, to the extent
reasonable in light of the facts and Executive’s other obligations, in
connection with any investigation, administrative proceeding or litigation
relating to any matter in which Executive was involved or of which Executive has
knowledge as a result of his employment by the Company.

9.

Executive represents and warrants that he has returned to the Company all of the
Company’s property (including, without limitation, employee lists, records,
manuals and reports of any kind or description, and any and all Company
identification cards, card key passes, corporate credit cards, corporate phone
cards, files, memoranda, keys, computer hardware, corporate cellular phones, and
software) in Executive’s possession and has not, and will not, retain any
duplicates or reproductions of such items.  Notwithstanding the foregoing,
nothing herein shall prevent Executive from retaining and utilizing his personal
records, including copies of benefit plans and programs in which he retains an
interest, desk calendars and other personal office effects.

10.

Executive acknowledges and warrants that:

a.

The payments and benefits provided for by this Agreement are in full
satisfaction of the obligations of the Company as set forth in the Employment
Agreement and that his execution of this Agreement is a condition of his receipt
thereof.

b.

Executive has had the opportunity to consider, for at least twenty-one (21)
days, the terms and provisions of this Agreement, although he is not prevented
from executing this Agreement anytime before the expiration of the twenty-one
(21) day period.

c.

Executive has been advised to consult with an attorney of his choosing prior to
executing this Agreement.

d.

Executive has carefully read this Agreement in its entirety and fully
understands the significance of all of its terms and provisions.

e.

Executive is signing this Agreement voluntarily and of his own free will and
assents to all the terms and conditions contained herein.

f.

Executive represents and acknowledges that, in executing this Agreement, he has
not relied upon any representation or statement not set forth herein or in the
Employment Agreement or the Stock Purchase Agreement.

g.

Executive shall have the right to revoke this Agreement for a period of seven
days following his execution of this Agreement, by giving written notice of such
revocation in accordance with Paragraph 11 below, and this Agreement shall
become effective on the eighth day following its execution by Executive as long
as he has not exercised his right to revoke (the “Effective Date”).  

11.

All notices that Executive is required to give under this Agreement shall be to
First Albany Corporation, P.O. Box 52, Albany, New York 12201-0052, Attention:
Stephen P. Wink.

12.

The terms of this Agreement and all rights and obligations of the parties hereto
including its enforcement shall be interpreted and governed by the laws of the
State of New York without regard for its choice of laws provisions.

13.

This Agreement sets forth the entire agreement between the parties hereto
pertaining to the subject matter hereof and fully supersedes any and all prior
agreements, or understandings between the parties hereto as to such subject
matter.

___________________________

ROBERT FINE

FIRST ALBANY CAPITAL

By:




STATE OF NEW YORK

)

)ss:

COUNTY OF ________

)

On this ____ day of _____________, 200_, before me personally came ROBERT FINE
to me known, who, being by me duly sworn, did depose and say that he resides in
______________________; that he is the person described in and which executed
the foregoing instrument; and that he duly acknowledged to me that he executed
the same.

___________________________

Notary Public




STATE OF NEW YORK

)

)ss:

COUNTY OF ALBANY

)

On this ____ day of ___________, 200_, before me personally came
__________________to me known, who, being by me duly sworn, did depose and say
that he/she is the _____________________________________ of First Albany
Capital, the corporation described in and which executed the foregoing
instrument; that he/she knows the seal of said corporation; that the seal
affixed to said instrument is such corporate seal; that it was so affixed by
order of the Board of Directors of said corporation, and he/she signed his name
thereto by like order

___________________________

Notary Public


